UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4444


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THEOHARIS TOUMAZATOS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:12-cr-00390-D-1)


Submitted:   October 8, 2013                 Decided:   October 21, 2013


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael B. Driver, DRIVER LAW FIRM, PA, Durham, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Federal       inmate    Theoharis          Toumazatos            pled     guilty       to

possession of a prohibited object, in violation of 18 U.S.C.A.

§ 1791(a)(2)        (West     2006    &    Supp.       2013).         The       district        court

calculated           Toumazatos’           Guidelines             range               under         the

U.S. Sentencing Guidelines Manual (2012) at zero to six months’

imprisonment and sentenced him to three months’ imprisonment.

On   appeal,       counsel    has     filed      a     brief    pursuant          to    Anders       v.

California,        386 U.S.     738       (1967),       stating       that       there        are   no

meritorious        issues     for     appeal,         but   questioning               whether       the

district      court      abused      its       discretion       in    imposing             sentence.

Toumazatos         was    informed        of    his     right        to        file    a    pro     se

supplemental brief, but he has not done so.                                      The Government

declined to file a brief.              We affirm.

              We     review    Toumazatos’             sentence       for        reasonableness

“under    a   deferential         abuse-of-discretion             standard.”                Gall     v.

United States, 552 U.S. 38, 41, 51 (2007).                            This review entails

appellate consideration of both the procedural and substantive

reasonableness of the sentence.                        Id. at 51.                In determining

procedural         reasonableness,         we    consider        whether          the      district

court    properly        calculated       the    defendant’s          advisory          Guidelines

range,     gave      the     parties       an        opportunity          to     argue      for     an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2006)

factors, selected a sentence based on clearly erroneous facts,

                                                 2
and sufficiently explained the selected sentence.                              Id. at 49–51.

If the sentence is free of “significant procedural error,” we

review it for substantive reasonableness, “tak[ing] into account

the totality of the circumstances.”                     Id. at 51.           If the sentence

is within the properly calculated Guidelines range, we apply a

presumption         on     appeal      that     the     sentence        is     substantively

reasonable.         United States v. Mendoza-Mendoza, 597 F.3d 212, 217

(4th Cir. 2010).                Such a presumption is rebutted only if the

defendant shows “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                     United States v. Montes-Pineda,

445    F.3d   375,        379   (4th   Cir.     2006)       (internal    quotation         marks

omitted).

              In this case, the district court correctly calculated

and    considered         the    advisory     Guidelines       range,        heard   argument

from    counsel,          and    afforded       Toumazatos       the         opportunity     to

allocute.           The      court     explained        that     the     within-Guideline

sentence of three months’ imprisonment was warranted in light of

the nature and circumstances of Toumazatos’ offense, his history

and characteristics, and the need for the sentence to reflect

the seriousness of the offense, to promote respect for the law,

and to afford adequate deterrence to criminal conduct.                                Neither

counsel       nor        Toumazatos     offers        any     grounds        to    rebut     the

presumption         on    appeal     that     his   within-Guidelines             sentence    is

substantively         reasonable.           Accordingly,        we   conclude        that    the

                                                3
district    court    did   not   abuse       its   discretion    in    sentencing

Toumazatos.

            Finally, in accordance with Anders, we have reviewed

the entire record in this case and have found no meritorious

issues for appeal.         We therefore affirm the district court’s

judgment.       This court requires that counsel inform Toumazatos,

in writing, of the right to petition the Supreme Court of the

United States for further review.             If Toumazatos requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Toumazatos.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in   the   materials

before   this    court   and   argument      would   not   aid   the   decisional

process.

                                                                         AFFIRMED




                                         4